DETAILED ACTION

This office action is in regards to a continuing application filed September 27, 2018 claiming priority to PCT/JP2017/013024 filed March 29, 2017 and to foreign application JP2016-073613 filed March 31, 2016.   Claims 18-21 are new.  Claims 1-21 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (JP S55131031 A).
In regards to claim 1, Okuyama et al. teach a polypropylene resin composition having good flow and moldability which provides molding having excellent strength and heat stability formed by melt-mixing at 170-250°C for 30 sec to 10 minutes: (A) 100 parts by weight of polypropylene resin, (B) 0.01-50 parts by weight of an unsaturated carboxylic-modified polyolefin resin prepared by reacting a polyolefin with an 
In regards to claims 2 and 6, Okuyama et al. teach (B) an unsaturated carboxylic-modified polyolefin resin prepared by reacting a polyolefin with an unsaturated carboxylic acid or anhydride [Abstract] and maleic anhydride-modified polypropylene in Examples 2-4 of Table 4. 
In regards to claims 3-4, Okuyama et al. do not disclose the 1-minute half-life temperature of the organic peroxide is 130°C to 190°C but do teach (D) 0.0001-5 parts by weight of an organic peroxide such as 1,3-bis-(t-butylperoxyisopropyl)benzene,  t-butyl hydroperoxide, and dicumyl peroxide [Abstract; Table 4 – Examples 2-4] of the instant application and recited claimed, therefore one of ordinary skill in the art as of the effective filing date, would have expected that the compound properties of Okuyama et al. will inherently be the same as claimed (i.e., the 1-minute half-life temperature of the organic peroxide is 130°C to 190°C). If there is any difference between the product of Okuyama et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claim 5, Okuyama et al. teach in the Examples 2-4 of Table 4, polypropylene resin compositions comprising 0.01 parts by weight of dicumyl peroxide wherein the parts by weight are with respect to 100 parts by weight of the resin composition [Table 4].
In regards to claim 7, Okuyama et al. teach in the Examples 2-4 of Table 4, polypropylene resin compositions comprising 30-35 parts by weight of polypropylene and 5-10 parts by weight of maleic anhydride-modified polypropylene [Table 4].
In regards to claims 8-9, and 12, Okuyama et al. teach 15-30 parts by weight of wood powder, which is plant-derived cellulose, and teach the tensile strengths of Examples 2-4 in Table 4 are 409 kg/cm2, 407 kg/m2, and 460 kg/cm2 corresponding to 40.1, 40.0, and 45.1 MPa, respectively [Table 4 – Examples 2-4].in Examples 2-4 in Table 4.
In regards to claims 10-11, Okuyama et al. teach (B) an unsaturated carboxylic-modified polyolefin resin prepared by reacting a polyolefin which may be polypropylene, polyethylene, ethylene copolymers, and random and block copolymers with an unsaturated carboxylic acid or anhydride [Abstract] and maleic anhydride-modified polypropylene in Examples 2-4 of Table 4.
In regards to claim 13, Okuyama et al. teach melting and kneading at 190°C – 230°C using a single-screw extruder, a Henshell blender, or a CCM biaxial continuous kneader [last paragraph before claims].
In regards to claims 14-17, Okuyama et al. teach 15-30 parts by weight of wood powder, which is plant-derived cellulose, and teach the tensile strengths (which need molded specimens) of Examples 2-4 in Table 4 are 409 kg/cm2, 407 kg/m2, and 460 kg/cm2 corresponding to 40.1, 40.0, and 45.1 MPa, respectively [Table 4 – Examples 2-4].in Examples 2-4 in Table 4.  
In regards to claims 18-21, Okuyama et al. teach the resin composition is particularly suitable for automobile parts, molding thin-walled molded parts and large-size parts and can be produced by direct molding, extrusion molding, and injection molding [bottom of p. 2 over to top of p. 3].

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763